Dismissed and Opinion filed July 3, 2002








Dismissed and Opinion filed July 3, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00417-CV
____________
 
LLOYD ROBERTS, Appellant
 
V.
 
SANDRA HOLCOMBE, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial
Court Cause No. 743,524
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed April 4, 2002.  
On June 26, 2002, appellant filed a
motion to dismiss because he no longer desires to prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted. 
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed July 3, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).